Case 1:20-cv-02570-RLY-MJD Document 1 Filed 10/02/20 Page 1 of 4 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

Derek Kraushaar,                    )
                                    )
            Plaintiff,              )
                                    )
      vs.                           ) Case No.: 1:20-cv-2570
                                    )
Miramed Revenue Group, LLC,         )
                                    )
            Defendant.              )
____________________________________)_________________________________________

         COMPLAINT SEEKING DAMAGES FOR VIOLATION OF
           THE FAIR DEBT COLLECTION PRACTICES ACT

                                          Introduction

   1. This is an action for actual and statutory damages, legal fees and costs pursuant to the
      Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq (hereinafter referred to as
      the “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive, and
      unfair practices. Id.

   2. The purpose of the FDCPA is to eliminate abusive debt collection practices by debt
      collectors, to insure that those debt collectors who refrain from using abusive debt
      collection practices are not competitively disadvantaged, and to promote consistent State
      action to protect consumers against debt collection abuses. Id.

   3. If a violation occurs, “the FDCPA is a strict liability statute that makes debt collectors
      liable for violations that are not knowing or intentional.” Donohue v. Quick Collect, Inc.,
      592 F.3d 1027, 1030 (9th Cir. 2010).

   4. Even a single violation of the FDCPA is sufficient to support liability. Taylor vs. Perrin,
      Landry, deLaunay, & Durand, 103 F.3d 1232, 1238 (5th Cir. 1997).

                                          Jurisdiction

   5. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C. §
      1692k(d).

                                             Venue

   6. Venue is proper in this Judicial District.


                                                   1
Case 1:20-cv-02570-RLY-MJD Document 1 Filed 10/02/20 Page 2 of 4 PageID #: 2




  7. The acts and transactions alleged herein occurred in this Judicial District.

  8. The Plaintiff resides in this Judicial District.

  9. The Defendant transacts business in this Judicial District.

                                               Parties

  10. The Plaintiff, Derek Kraushaar, is a natural person.

  11. The Plaintiff is a “consumer” as that term is defined by § 1692a.

  12. The Plaintiff is “any person” as that term is used in 15 U.S.C. § 1692d preface.

  13. The Defendant, Miramed Revenue Group, LLC (hereinafter referred to as “Defendant”),
      is a debt collection agency and/or debt purchaser operating from an address at 360 E. 22nd
      Street, Lombard, IL 60148.

  14. The Defendant is a debt collection agency and the Defendant is licensed by the State of
      Indiana. See Exhibit “1” attached hereto.

  15. Defendant regularly attempts to collect, directly or indirectly, debts owed or due or
      asserted to be owed or due another.

  16. The Defendant regularly collects or attempts to collect, directly or indirectly, debts owed
      or due or asserted to be owed or due another that arose out of transactions in which the
      money, property or services which are the subject of the transactions are primarily for
      personal, family or household purposes.

                                         Factual Allegations

  17. The Defendant is a debt collection agency attempting to collect a debt from Plaintiff.

  18. The Plaintiff incurred a debt to that was for primarily for personal, family or household
      purposes as defined by §1692(a)(5).

  19. The debt owed by Plaintiff went into default.

  20. After the debt went into default the debt was placed or otherwise transferred to the
      Defendant for collection.

  21. The Plaintiff disputes the debt.

  22. The Plaintiff requests that the Defendant cease all further communication on the debt.

  23. The Defendant’s collector(s) were employee(s) and/or representative(s) of the Defendant
      at all times mentioned herein.

                                                  2
Case 1:20-cv-02570-RLY-MJD Document 1 Filed 10/02/20 Page 3 of 4 PageID #: 3




  24. The Defendant acted at all times mentioned herein through its employee(s) and/or
      representative(s).

  25. Mr. Oliver retained John Steinkamp & Associates for legal representation regarding the
      Plaintiff’s debts.

  26. The Defendant has contacted the Plaintiff multiple times via telephone call in its attempts
      to collect the debt at issue in this matter.

  27. Prior to September 23, 2020, Defendant was attempting to collect a debt from Plaintiff.

  28. On or about September 23, 3030, Defendant called Mr. Kraushaar on his cell phone.
      During the conversation, Mr. Kraushaar informed an employee of the Defendant that he
      had retained legal counsel regarding his debts. See Exhibit “2” attached hereto.

  29. Later that same day, September 23, 2020, Defendant called Mr. Kraushaar again in an
      attempt to collect the debt at issue in this matter. See Exhibit “2” attached hereto.

  30. By contacting a consumer it knew to have legal representation, the Defendant violated the
      FDCPA.

  31. Mr. Kraushaar’s injuries constitute an injury-in-fact. Defendant’s violations are material
      as the unsophisticated consumer, who has retained counsel to represent his regarding the
      debt at issue in this matter, would be left with the impression that retaining legal counsel
      was futile and that he did not have the rights Congress granted to him under the FDCPA.
      Defendant’s violations of the FDCPA constitute more than just bare procedural
      violations.

  32. The Defendant’s collection communications are to be interpreted under the
      “unsophisticated consumer” standard. See Gammon vs. GC Services, Ltd. Partnership,
      27 F.3d 1254, 1257 (7th Cir. 1994).

                                    First Claim for Relief:
                                   Violation of the FDCPA

  1. The allegations of Paragraphs 1 through 32 of the complaint are realleged and
     incorporated herewith by references.

  2. The Defendant’s acts and omissions constitute a violation of 15 U.S.C. § 1692c because
     Defendant continued to contact Plaintiff despite knowledge that he had legal
     representation for the debt at issue in this matter.

  3. The Defendant's acts and omissions intended to harass the Plaintiff in violation of the
     FDCPA pursuant to the preface of 15 U.S.C. § 1692d by continuing to contact a
     represented consumer when it had notice of legal representation.


                                                3
Case 1:20-cv-02570-RLY-MJD Document 1 Filed 10/02/20 Page 4 of 4 PageID #: 4




  2. The Defendant violated 15 U.S.C. § 1692e by representing to the Plaintiff that it was able
     to continue to contact him directly in attempts to collect a debt despite being prohibited
     from doing so by the FDCPA.

  3. The Defendant's acts and omissions constitute unfair and unconscionable attempts to
     collect a debt in violation of the FDCPA pursuant to the preface of 15 U.S.C. § 1692f by
     continuing to contact directly a consumer it knew to have legal representation.

  4. As a result of the above violations of the FDCPA, Defendant is liable to Plaintiff for
     actual damages, statutory damages of $1,000 per defendant, attorney fees, and costs.

                                      Prayer for Relief

     WHEREFORE, the Plaintiff prays that the Court grant the following:

     1. A finding that the Defendant violated the FDCPA and/or an admission from the
        Defendant that it violated the FDCPA.

     2. Actual damages under 15 U.S.C. § 1692k(a)(1).

     3. Statutory damages under 15 U.S.C. § 1692k(a)(2)(A).

     4. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

     5. Such other and further relief as the Court deems just and proper.


     Respectfully submitted,

     /s/ John T. Steinkamp
     John T. Steinkamp
     John Steinkamp and Associates
     Attorney for Plaintiff
     5214 S. East Street, Suite D1
     Indianapolis, IN 46227
     Office: (317) 780-8300
     Fax: (317) 217-1320
     Email: john@johnsteinkampandassociates.com




                                              4
